Hill, J.
Leila Jennings filed a petition for statutory partition against Robert Jennings et al. The respondents filed an answer. The issue raised by the petition and answer involves title to land. The applicant filed a demurrer to the answer, and the court passed an order sustaining the demurrer and striking the answer, and appointing five freeholders as commissioners to partition the lands involved. To this order the respondents excepted, and brought the case to the Supreme Court. The order excepted to is not such a final judgment as will authorize the respondents to sue out a direct bill of exceptions; and the writ having been prematurely sued out, it will be dismissed. Johnson v. Merchants & Farmers Bank, 141 Ga. 721 (81 S. E. 873), and cit. Leave, however, is granted to enter the official copy of the bill of exceptions retained in the superior court, as exceptions pendente lite; and direction is given accordingly. Heaton v. Haisten, 143 Ga. 589 (85 S. E. 765).
Writ of error dismissed, with direction.

All the Justices concur.